                                          Case 3:20-cv-02951-MMC Document 50 Filed 12/22/20 Page 1 of 1




                                  1

                                  2

                                  3

                                  4                           IN THE UNITED STATES DISTRICT COURT

                                  5                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      O'BRIEN SALES AND MARKETING,                  Case No. 20-cv-02951-MMC
                                         INC.,
                                  8                   Plaintiff,                       ORDER DIRECTING PLAINTIFF TO
                                  9                                                    SUBMIT CHAMBERS COPIES
                                                v.
                                  10
                                         TRANSPORTATION INSURANCE
                                  11     COMPANY,
                                                      Defendant.
                                  12
Northern District of California
 United States District Court




                                  13         On December 14, 2020, plaintiff electronically filed its “Opposition to

                                  14   Transportation Insurance Company’s Motion to Dismiss Plaintiff’s Second Amended

                                  15   Complaint,” as well as a declaration and exhibits in support thereof.

                                  16         Given the large number of pages comprising said filings, plaintiff is hereby

                                  17   DIRECTED to submit forthwith a chambers copy of each of the above-referenced

                                  18   documents. See General Order No. 72-6 (suspending local rules requiring chambers

                                  19   copies "unless a judge orders otherwise in a specific case").

                                  20         IT IS SO ORDERED.

                                  21

                                  22   Dated: December 22, 2020
                                                                                              MAXINE M. CHESNEY
                                  23                                                          United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
